EXHIBIT 10.4



INDUCEMENT RESTRICTED STOCK UNIT AWARD AGREEMENT
This Inducement Restricted Stock Unit Award Agreement (this “Agreement”) is
entered into as of May 12, 2015 (the “Effective Date”), by and between WAFERGEN
BIO-SYSTEMS, INC., a Nevada Corporation (the “Company”), and Rolland Carlson
(“Grantee”).
W I T N E S S E T H:
WHEREAS, the Board of Directors of the Company (the “Board”) wishes to grant
Grantee Restricted Stock Units (the “Units”) in conjunction with, and as an
inducement to, Grantee’s acceptance of his appointment as President and Chief
Executive Officer of the Company, subject to the terms provided in this
Agreement, and that certain Executive Employment Agreement (“Employment
Agreement”) between the Company and Grantee executed simultaneously herewith, as
amended from time to time; and
WHEREAS, the Board anticipates that this Agreement will promote the best
interests of the Company and its shareholders by providing Grantee a proprietary
interest in the Company with a stronger incentive to put forth maximum effort
for the continued success and growth of the Company and its subsidiaries.
NOW, THEREFORE, in consideration of Grantee accepting employment with the
Company and the benefits that the Company will derive in connection with the
services to be rendered by Grantee thereunder, the Company and Grantee hereby
agree as follows:
1.Capitalized Terms; Determinations by Administrator.
(a)Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Employment Agreement.
(b)Interpretation; Administration. The Administrator (as defined below) shall
make all interpretations, rules and regulations necessary to administer this
Agreement, and such determinations of the Administrator shall be binding upon
Grantee. For purposes of this Agreement, the term “Administrator” shall mean the
Compensation Committee of the Board of Directors. Any question or dispute
regarding the administration or interpretation of this Agreement shall be
submitted by the Grantee or by the Company to the Administrator. The resolution
of such question or dispute by the Administrator shall be final and binding on
all persons.
2.Grant; Vesting. Subject to the terms and conditions of this Agreement, the
Company grants to Grantee fifty thousand (50,000) restricted stock units (the
“Award”). The Units covered by this Agreement shall “vest,” become earned by,
and payable to, Grantee in accordance with the following schedule:
i.
For so long as Grantee remains continuously an employee of the Company on such
dates, one-third of the Units shall vest on each of May 29, 2016, May 29, 2017
and May 29, 2018.

ii.
Vesting shall cease upon the date the Grantee ceased to remain an employee for
any reason, including death or Disability. In the event Grantee’s employment
terminates for any reason, including death or Disability, any unvested Units
held by the Grantee immediately upon such termination shall be forfeited and
cancelled.

3.Settlement of Units and Issuance of Shares.
(a)    General. Subject to Sections 3(b) and 3(c), one share of Common Stock
shall be issuable for each Unit subject to the Award (the “Shares”) upon
vesting. Immediately thereafter, or as soon as administratively feasible, the
Company will transfer the appropriate number of Shares to the Grantee after
satisfaction of any required tax or other withholding obligations. Any
fractional Unit remaining after the Award is fully vested shall be discarded and
shall not be converted into a fractional Share. Notwithstanding the foregoing,
the relevant number of Shares shall be issued no later than March 15th of the
year following the calendar year in which the Award vests.
(b)    Delay of Settlement. The settlement of the Units into the Shares under
Section 3(a) above, shall be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Law. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Law. For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.
(c)    Delay of Issuance of Shares. The Company shall delay the issuance of any
Shares under this Section 3 to the extent necessary to comply with Section
409A(a)(2)(B)(i) of the Code (relating to payments made to certain “specified
employees” of certain publicly-traded companies); in such event, any Shares to
which the Grantee would otherwise be entitled during the six (6) month period
following the date of the Grantee’s termination of Continuous Service will be
issuable on the first business day following the expiration of such six (6)
month period.
(d)    Right to Shares. The Grantee shall not have any right in, to or with
respect to any of the Shares (including any voting rights or rights with respect
to dividends paid on the Common Stock) issuable under the Award until the Award
is settled by the issuance of such Shares to the Grantee.
4.Transfer Restrictions; Compliance with Laws. The Units may not be transferred
in any manner other than by will or by the laws of descent and distribution.
Grantee agrees that Grantee shall comply with (or provide adequate assurance as
to future compliance with) all applicable securities laws and income tax laws as
determined by the Company as a condition precedent to the delivery of any Shares
pursuant to this Agreement. In addition, Grantee agrees that, upon request,
Grantee will furnish a letter agreement providing that (i) Grantee will not
distribute or resell any of said Shares in violation of the Securities Act of
1933, as amended, (ii) Grantee will indemnify and hold the Company harmless
against all liability for any such violation and (iii) Grantee will accept all
liability for any such violation.
5.Adjustment provisions.
(a)    Share Adjustments. In the event of any stock dividend, stock split,
recapitalization, merger, consolidation, combination or exchange of shares of
Company common stock, or the like, as a result of which shares of any class
shall be issued in respect of the outstanding Shares, or the Shares shall be
changed into the same or a different number of the same or another class of
stock, or into securities of another person, cash or other property (not
including a regular cash dividend), the number of Shares subject to this Award
appropriately adjusted in such equitable and proportionate amount as determined
by the Administrator. No fractional Share shall be issued under the Agreement
resulting from any such adjustment but the Administrator in its sole discretion
may make a cash payment in lieu of a fractional Share.
(b)    Acquisitions. In the event of a merger or consolidation of the Company
with another corporation or entity, or a sale or disposition by the Company of
all or substantially all of its assets, the Administrator shall, in its sole
discretion, have authority to provide for (i) waiver in whole or in part of any
remaining restrictions or vesting requirements in connection with the Units
granted hereunder, (ii) the conversion of the outstanding Units into cash,
and/or (iii) the conversion of the Units into the right to receive securities,
including options, of another person or entity upon such reasonable terms and
conditions as are determined by the Administrator in its sole discretion.
(c)    Binding Effect. For avoidance of doubt, any adjustment, waiver,
conversion or other action taken by the Administrator under this Section 12
shall be conclusive and binding on Grantee and the Company and any respective
successors and assigns.
6.Notices. Any notice to be given to the Company under the terms of this
Agreement shall be given in writing to the Company at its offices in Fremont,
California. Any notice to be given to Grantee may be addressed to Grantee’s
address as it appears on the payroll records of the Company or any subsidiary
thereof. Any such notice shall be deemed to have been duly given if and when
actually received by the party to whom it is addressed, as evidenced by a
written receipt to that effect.
7.Taxes. The Grantee is ultimately liable and responsible for all taxes owed by
the Grantee in connection with the Award, regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with the Award. The Company makes no representation or undertaking regarding the
treatment of any tax withholding in connection with any aspect of the Award,
including the grant, vesting, assignment, release or cancellation of the Units,
the delivery of Shares, the subsequent sale of any Shares acquired upon vesting
and the receipt of any dividends or dividend equivalents. The Company does not
commit and is under no obligation to structure the Award to reduce or eliminate
the Grantee’s tax liability. The Company may require payment or reimbursement of
or may withhold any minimum tax that it believes is required as a result of the
vesting and settlement of the Units, and the Company may defer making delivery
with respect to Shares or cash payable hereunder or otherwise until arrangements
satisfactory to the Company have been made with respect to such withholding
obligations.
8.Nature of Award; Acknowledgments. In accepting the Award, the Grantee
acknowledges and agrees that:
(a)    the Agreement shall not confer upon Grantee any right to continue
employment with the Company or a subsidiary, nor shall it interfere in any way
with the right of the Company or such subsidiary to terminate Grantee’s
employment any time;
(b)    The Award, and any payments or other benefits received hereunder is
discretionary and shall not be deemed a part of Grantee’s regular, recurring
compensation for any purpose, including without limitation for purposes of
termination, indemnity, or severance pay law of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided to Grantee
unless expressly so provided by such other plan, contract or arrangement, or
unless the Administrator expressly determines otherwise;
(c)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Grantee’s participation in
this Agreement or the Grantee’s acquisition or sale of the underlying Shares;
and
(d)    the Grantee is hereby advised to consult with the Grantee’s own personal
tax, legal and financial advisers regarding the Units.
9.Amendment. The Administrator may amend this Agreement; provided, however, that
Grantee’s consent to such action shall be required unless the Administrator
determines that the action, taking into account any related action, would not
materially and adversely affect Grantee’s rights hereunder.
10.No Right To Employment. The Agreement shall not confer upon Grantee any right
to continue employment with the Company or a subsidiary, nor shall it interfere
in any way with the right of the Company or such subsidiary to terminate
Grantee’s employment any time.
11.Entire Agreement. This Agreement, together with the Employment Agreement
constitutes the final understanding between Grantee and the Company regarding
the Units. In the event there is a conflict between this Agreement and the
Employment Agreement, the Employment Agreement shall govern.
12.Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
13.Governing Law. This Agreement and all actions taken hereunder shall be
governed by, and construed in accordance with, the laws of the State of
California, applied without regard to the laws of any other jurisdiction that
otherwise would govern under conflict of law principles.
[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, the Company has caused these presents to be executed as of
the date and year first above written, which is the date of the granting of the
Units evidenced hereby.


WAFERGEN BIO-SYSTEMS, INC.




By:    /s/ Ivan Trifunovich    
Name: Ivan Trifunovich
Title: Executive Chairman




The undersigned Grantee hereby accepts the foregoing Units and agrees to the
several terms and conditions hereof.




/s/ Rolland Carlson    
Rolland Carlson

1